Exhibit 10.1
 
 
 
AMENDMENT TO THE MANAGEMENT AGREEMENT


This AMENDMENT, dated as of the 1st day of August 2015 to the MANAGEMENT
AGREEMENT made as of the 29th day of April 2011 (the “Management Agreement”),
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
TACTICAL DIVERSIFIED FUTURES FUND L.P., a New York limited partnership (the
“Partnership”) and ALTIS PARTNERS (JERSEY) LIMITED, a States of Jersey, Channel
Islands corporation (the “Advisor” or “Altis”, and together with CMF and the
Partnership, the “Parties”). 
Capitalized terms not defined herein have the meaning ascribed to such terms in the
Management Agreement.




W I T N E S S E T H:


WHEREAS, the assets of the Partnership allocated to the Advisor are traded
through CMF Altis Partners Master Fund L.P., of which CMF is the general partner
and Altis is the Advisor; and


WHEREAS, effective August 1, 2015, the Advisor’s monthly fee for professional
management services is being reduced to 1/12 of 1.25% (1.25% per year); and


WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.


NOW, THEREFORE, the Parties agree as follows:


1.    The text of Section 3(a) of the Management Agreement shall be deleted in
its entirety and replaced by the following:


“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable as of the end of each calendar
quarter equal to 20% of New Trading Profits (as such term is defined below)
earned by the Advisor for the Partnership and (ii) a monthly fee for
professional management services equal to 1/12 of 1.25% (1.25% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor.”


2.    The foregoing amendment shall take effect as of the 1st day of August
2015.


3.    In all other respects the Management Agreement remains unchanged and of
full force and effect.


4.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute the
same agreement.
 
 

--------------------------------------------------------------------------------



5.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the date and year first written
above.





 
CERES MANAGED FUTURES LLC
         
By:  /s/ Patrick Egan                        
   
Patrick Egan
   
President and Director
         
TACTICAL DIVERSIFIED FUTURES FUND L.P.
     
By: Ceres Managed Futures LLC
 
Its General Partner
         
By:  /s/ Patrick Egan                        
   
Patrick Egan
   
President and Director
             
ALTIS PARTNERS (JERSEY) LIMITED
         
By: /s/ Natasha Reeve-Gray                
 
Name: N. Reeve-Gray
 
Title: Principal
         
By: /s/ Alex Brennin                             
 
Name: Alex Brennin
 
Title: Principal


